Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 21 July 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 28-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“[T]he entire surface of the solar glass” as recited in claim 27 lacks antecedent basis.  It is not clear if entire surface refers to one of the main surfaces of the glass or all 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19 and 27 are rejected under 35 U.S.C. 103 as unpatentable over U.S. 7,659,002 B2 (“Coster”).
Considering claim 19, Coster discloses a coated glass substrate comprising the following layers (Coster e.g. clms 63 and 67), :
-1) a first dielectric layer;
-2) a first Ag layer;
-3) a barrier layer of NiCr;

-6) a second silver layer; and
-7) a third dielectric layer. 
Given that the coated glass of Coster is also one concerned with low-emissivity (e.g. id. abs.), Coster is deemed analogous.  It is clear that layers 1) – 7) as described above matches onto the layers recited in claim 19, with the sole difference being that Coster does not expressly disclose that barrier layer 3) of NiCr has a spatially varying material composition.  However, it is noted that more broadly, Coster discloses the usage of a NiCr layer wherein the ratio of Ni:Cr is graded (id. col. 10 line 62-67).  Thus, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used a NiCr layer having a graded composition of Ni and Cr, because the usage of such a layer is expressly permitted by Coster.  Coster thus renders obvious claims 19 and 27.

Claims 19 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102013111178 A1 (cited in the IDS of 17 July 2020 and discussed below using machine translation provided by Applicant, henceforth “DE ‘178”) in view of U.S. 2014/0308528 A1 (“Ding”).  
Considering claims 19 and 27, the layer stack as disclosed in Figs. 1 and 2 of DE ‘178 (Fig. 1 thereof reproduced infra) would read on all limitations of claim 19, except that concerning the limitation re: an absorber layer having a spatially varying material composition.  

    PNG
    media_image1.png
    840
    726
    media_image1.png
    Greyscale

However, the usage of a metallic absorber layer having gradient composition is known in the art.  Specifically, Ding teaches the usage of a NiCr absorbing layer located above a silver layer, wherein the NiCr absorbing layer has relatively higher concentration toward its interface with silver (Ding ¶ 0032).  Both DE ‘178 and Ding are analogous, as each is directed the low-emissivity coatings with at least one IR-reflective layer based on silver.  Furthermore, given the substantial similarities between the references (e.g. both are directed to low-emissivity coatings having dielectric stack alternate with an IR-reflecting layer), person having ordinary skill in the art has reasonable expectation of success that the teachings of Ding may be applied to the absorbing layer 4 of DE ‘178.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have utilized the graded NiCr layer with higher Ni content toward the id. ¶ 0032).  DE ‘178 as modified by Ding renders obvious claims 19 and 27.
Considering claims 24 and 25, the NiCr layer 4 in DE ‘178 has a thickness of 0.5 to 15 nm, which is within the claimed range.
Considering claim 26, the coated glass of DE ‘178 may be used as a vehicle window (DE ‘178 ¶ 0039).

Claims 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102013111178 A1 (cited in the IDS of 17 July 2020 and discussed below using machine translation provided by Applicant, henceforth “DE ‘178”) in view of U.S. 2003/0016460 (“Chhabra”).  
Considering claims 19 and 27, the layer stack as disclosed in Figs. 1 and 2 of DE ‘178 (vide supra) would read on all limitations of claim 19, except that concerning the limitation re: an absorber layer having a spatially varying material composition.  
However, the usage of a glass coating having a graded density light absorbing layer, wherein the graded nature of the light absorbing layer directly leads to non-uniform absorbance along a particular axis of the coated glass, is known in the art.  Specifically, Chhabra teaches the usage of a graded density absorbing layer deposited on glass, wherein the absorbing layer may be constituted of nichrome (viz. NiCr) (Chhabra abs.; ¶ 0009 and 0020).  Due to the usage of a nichrome layer with variable density, the resulting coated glass has variable visible light transmission along a longitudinal direction of the coated glass when mounted on a vehicle, as evidenced by the plot of light transmission e.g. id. ¶ 0066-0069 and Fig. 3).  The variation of coating density along a particular direction of the coated glass by definition implies a varying material composition or a varying surface coverage.  Both DE ‘178 is analogous, it is directed the low-emissivity coatings with at least one IR-reflective layer based on silver; Chhabra is analogous, as it is concerned with a coated glass having light absorbing layer having variable composition/surface coverage, whereby as a result, the coated glass exhibits variable transmission, thereby placing it within field of endeavor of the instant application and making it pertinent to the issue addressed by the instant application (namely, a coated glass exhibiting variable transmission).  Furthermore, given the substantial similarities between the references (Chhabra is also concerned with the usage of a NiCr absorbing layer), person having ordinary skill in the art has reasonable expectation of success that the teachings of Chhabra may be applied to the absorbing layer 4 of DE ‘178. 
It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have adopted the teachings of Chhabra re: the graded density absorbing layer to the absorbing layer 4 of DE ‘178, as doing so results in a coated glass having regions with tailored light absorption.  DE ‘178 and modified by Chhabra thus renders obvious claims 19 and 27.
Considering claims 20-23, it is noted that these claimed values all pertain to light absorbance/ light transmittance parameters of the coated glass.  Specifically, the varying absorbance/ transmittance values are all result of variation in absorbance exhibited by the absorbing layer, which is effected via an absorbing layer with variable local absorbance.  It is abundantly clear that Chhabra provides motivation for adjusting light 
Considering claims 24 and 25, the NiCr layer 4 in DE ‘178 has a thickness of 0.5 to 15 nm, which is within the claimed range.
Considering claim 26, the coated glass of DE ‘178 may be used as a vehicle window (DE ‘178 ¶ 0039).

Concluding Remarks 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Z. Jim Yang/Primary Examiner, Art Unit 1781